DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 01/05/2021.

Abstract
The abstract of the disclosure filed 01/05/2021 is objected to because disclosure should contain maximum 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being un-patentable over JPH 09-112809 A to NAKAMURA (NAKAMURA) in view of JPH 09-112801 A to TANJI (TANJI).

Re: Claim 1:
NAKAMURA discloses:
A combined cycle power plant in which steam is generated in a boiler (See Figs.7-8: boiler 1) a steam generator generates steam for power generation and a steam turbine (See 
a condenser (See Figs.7-8: condenser 24) that condenses the steam which has been used to drive the steam turbine (See Figs.7-8: steam turbine 18, 21, 23) into feed water (See Figs.7-8: condenser 24 coverts steam to feed water 14a );
a feed water flow path (See Figs.7-8: feed water flow path 25,15, 28) that supplies the feed water condensed by the condenser to the steam generator;
a pump (See Figs.7-8: pump 13, 27) that is provided in the feed water flow path (See Figs.7-8: feed water flow path 25,15, 28) and circulates the feed water in the feed water flow path (See Figs.7-8: typically feed water flows via the feed water flow path 25, 15, 28);
a flow regulation valve (See Figs.7-8: control valves 42, 43)  that is provided in the feed water flow path (See Figs.7-8: feed water flow path 25,15, 28) and regulates a flow rate of the feed water supplied to the heat recovery steam generator (See Figs.7-8: ¶0028: further this is typical function of flow control valves 42, 43);
a turbine bypass flow path (See Figs.7-8: turbine bypass flow path 31, 19, 20, 34) that bypasses the steam turbine (See Figs.7-8: steam turbine 18, 21, 23) and supplies the steam generated by the steam generator to the condenser (See Figs.7-8: condenser 24);
an extracted water flow path (See Figs.7-8: ¶0028: flow path 32) that is branched from the feed water flow path (See Figs.7-8: feed water flow path 25,15, 28) and is connected to the turbine bypass flow path (See Figs.7-8: turbine bypass flow path 31, 19, 20, 34); and
a control unit having a normal operation mode (normal operational mode as described in figure 7) that supplies the steam generated by the steam generator to the steam turbine and a bypass operation mode (bypass operational mode as described in figure 8 by closing control 
wherein, in the bypass operation mode, the control unit supplies the feed water to the turbine bypass flow path through the extracted water flow path (See Fig.8: ¶0028: by closing control valves 48, 49 and opening control valve 50) and performs first opening degree control to control a degree of opening of the flow regulation valve  (See Fig.8: the flow regulating  control valve 43 is opened) such that an amount of feed water supplied to the heal recovery steam generator is less than that in the normal operation mode (See Fig.8: ¶0029: the flow rate is about 1/10 of the rated operation).
NAKAMURA substantially discloses all the limitation of claim 1 including a steam generator,  and  flow control valves (control unit is implied) for water/steam system, although NAKAMURA does not explicitly disclose control unit, and generating steam using waste heat from an internal combustion engine in a heat recovery steam generator. However it is well known in the art to generate steam in a combined cycle using waste heat of a gas turbine engine and employ a control unit to automatically control the flow control water/steam valves depending on the system requirement, such a control unit and heat recovery steam generator is known from JPH 09112801 A to TANJI  (TANJI: Fig. 1: heat recovery steam generator as described ¶0012, and further discloses control unit for automatically controlling the valve operation of the water / steam system as described in ¶0032).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  control water/steam control valves as explicitly taught by TANJI, and substitute the steam generator of NAKAMURA for the heat recovery steam generator of TANJI, because TANJI teaches that this configuration provides the benefit of using waste heat from a gas turbine which is economical, since it is well known in the art that in combined cycles utilizing waste heat is cost effective.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.
NAKAMURA modified by TANKI discloses all the limitations of method claims 4-6.


Re: Claim 2:
NAKAMURA modified by TANJI discloses:
The combined cycle power plant according to claim 1, modified NAKAMURA discloses all the limitations of claim 1, and 
wherein, in the first opening degree control (NAKAMURA: See: ¶0029: the amount of the feed water to be fed to the "boiler" is about a tenth of the amount of the feed water to be fed to the "boiler" in the normal operation mode ), the control unit controls the degree of opening of the flow regulation valve such that a sum of an amount of feed water supplied to the turbine bypass flow path and the amount of feed water supplied to the heat recovery steam generator is equal to or less than the amount of feed water supplied to the heat recovery steam generator in the normal operation mode (NAKAMURA: See Fig.8: ¶0029, ¶0034, ¶0035: in the first opening degree control, the capacity of the pump when the feed water is fed to both the turbine bypass passage and the heat recovery steam generator is about 1.5 times the capacity of the pump when the feed water is fed only to the heat recovery steam generator, which is equal to or less than about 15% of the amount of feed water to be fed to the heat recovery steam generator during normal operational mode).

Re: Claim 3:
NAKAMURA in view of TANJI discloses:
The combined cycle power plant according to claim 1, modified NAKAMURA discloses all the limitations of claim 1, and 
wherein, in the bypass operation mode, after performing the first opening degree control, the control unit performs second opening degree control to control the degree of opening of the flow regulation valve (NAKAMURA: See Fig.8: the flow regulating  control valve 43)  such that an amount of feed water held by the heat recovery steam generator is maintained at a predetermined flow rate (NAKAMURA: See Fig.8: the emergency water supply pump 27 is driven to supply the emergency water supply 55 to the evaporator 6 of the steam generator/heat recovery steam generator main body 3 in order to cool the boiler main body 3 and the bed material 10 as described in ¶0034 which is predetermined level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the valve control system to permit required amount of the feed water held in the exhaust heat recovery steam generator to maintain a predetermined flow rate as a matter of design choice based on system requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 7, 2021